


EXECUTION VERSION












RECEIVABLES PURCHASE AGREEMENT


dated 18 June 2012


between


MERITOR HEAVY VEHICLE SYSTEMS CAMERI S.P.A.
as Seller


and


NORDEA BANK AB (PUBL)
as Purchaser


















--------------------------------------------------------------------------------




Table of Contents


1.
DEFINITIONS AND CONSTRUCTION
2


2.
PURCHASE AND SALE
2


3.
CONDITIONS PRECEDENT
2


4.
PAYMENTS TO THE PURCHASER, ETC.
2


5.
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
2


6.
REMEDIES FOR UNTRUE REPRESENTATION, ETC.
2


7.
SPECIFIC INDEMNITIES
2


8.
FURTHER ASSURANCE
2


9.
NOTICES
2


10.
ASSIGNMENTS, TRANSFERS AND SUPPLEMENTS
2


11.
AMENDMENTS AND MODIFICATIONS
2


12.
RIGHTS CUMULATIVE, WAIVERS
2


13.
APPORTIONMENT
2


14.
PARTIAL INVALIDITY
2


15.
CONFIDENTIALITY
2


16.
NO LIABILITY AND NO PETITION
2


17.
GOVERNING LAW AND JURISDICTION
2


18.
TERMINATION
2


 
 
 
SCHEDULE 1
Eligibility Criteria
 
SCHEDULE 2
Conclusion of purchase - offer and acceptance, purchase price and perfection
 
SCHEDULE 3
Representations, warranties and undertakings
 
SCHEDULE 4
Form of solvency certificate
 





5724536-v18






--------------------------------------------------------------------------------

 
 



EXECUTION VERSION







This receivables purchase agreement (the “Agreement”) is made on 18June2012
between:


(1)
MERITOR HEAVY VEHICLES SYSTEMS CAMERI S.P.A., a company incorporated under the
laws of Italy (reg. no. 03788210015) having its registered office at Strada
Provinciale Cameri Bellinzago KM 5 28062 Cameri, Italy (the “Seller”); and



(2)
NORDEA BANK AB (publ), a company incorporated under the laws of Sweden (reg. no.
516406-0120) having its registered office at 105 71 Stockholm, Sweden (the
“Purchaser”).











--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





1.
DEFINITIONS AND CONSTRUCTION



1.1
Definitions



In this Agreement the following terms have the following meanings:


“Acceptance” means an acceptance issued by the Purchaser to the Seller through
the PrimeRevenue System or in any other form acceptable to the Purchaser in
response to an Offer.
    
“Business Day” means a day on which banks are open in Copenhagen, Stockholm,
Jersey and London, for the transaction of business of the nature required by the
Transaction Documents.


“Calculation Date” means the Purchase Date provided that if such day is not a
Business Day it shall be the next Business Day following such day.


“CMSAs” means the Renault CMSA and any other Customer Managed Service Agreement
entered into between a Permitted Obligor and PrimeRevenue, and “CMSA” means any
of them.


“Collections” means the aggregate of all amounts paid by the relevant obligors
in respect of any and all Purchased Receivables relating to the Purchaser plus
any amounts payable to the Purchaser by the Seller but not yet paid to the
Purchaser following settlement of the final amount of any claim under any of the
warranties, covenants and indemnities contained in this Agreement.


“Defaulted Receivable” means a Purchased Receivable in respect of which there is
a Permitted Obligor Default.


“Delinquent Receivable” means, at any time, a Receivable in respect of which all
or any part of the Outstanding Amount is not paid on its due date.
“Eligibility Criteria” means the eligibility criteria in respect of the
Purchased Receivables set outin Schedule 1 of this Agreement.


“EURIBOR” means: (a) the rate per annum which appears on Page EURIBOR01 on the
Reuters Screen; or (b) if no such rate appears, the arithmetic mean (rounded
upward to four decimal places) of the relevant offered rates which appear on the
relevant page (if any) on the Telerate Screen; or (c) if no such rate appears on
the Telerate Screen and one only or no offered rate appears on the relevant page
of the Reuters Screen or there is no relevant page on the Reuters Screen, the
arithmetic mean (rounded upward to four decimal places) of the rates quoted by
the Reference Banks to leading banks in the European interbank market, at or
about 11.00 a.m. Copenhagen time on the applicable Calculation Date for the
offering of euro deposits for the relevant period.


“euro” or “EUR” ormeans the single currency of any member state of the European
Union that adopts or has adopted the euro as its lawful currency in accordance
with legislation of the European Community relating to Economic and Monetary
Union.


“Euro Outstanding Amount” means, in relation to any Purchased Receivable, the
Outstanding Amount of such Purchased Receivable converted into euro at the
Foreign Exchange Rate in respect of such Purchased Receivable.


“Face Amount” means the face amount in respect of the Notes or the Receivables,
as the case may be.
“FI Agreement” means the financial institution agreement dated 11 January 2012
and entered into between the Purchaser and PrimeRevenue.




--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





“Financial Indebtedness” means (i) moneys borrowed, (ii) finance or capital
leases, (iii) receivables sold or discounted (other than on a non-recourse
basis), (iv) other transactions having the commercial effect of a borrowing, (v)
the marked to market value of derivative transactions entered into in connection
with protection against or benefit from fluctuation in any rate or price, (vi)
counter-indemnity obligations in respect of guarantees or other instruments
issued by a bank or financial institution, and (vii) liabilities under
guarantees or indemnities for any of the obligations referred to in items (i) to
(vi).
“Foreign Exchange Rate” means for any Purchased Receivable, the rate at which
any relevant currency is to be exchanged into euro pursuant to any foreign
exchange agreement entered into in respect of such Purchased Receivable on or
about the Purchase Date in respect of such Purchased Receivable.


“Margin” shall be as set out in the fee letter entered into between the
Purchaser and the Seller on or about the date hereof.
“Non-Defaulted Receivables” means Purchased Receivables in relation to the
Purchaser for which there has not been any default in payment from the relevant
Permitted Obligors.


“Offer” means an irrevocable offer from the Seller to the Purchaser for the sale
of Receivables and given by the Seller to the Purchaser through the PrimeRevenue
System or in any other form acceptable to the Purchaser and “to Offer” and
“Offered” shall have the corresponding meaning.


“Outstanding Amount” means at any time in respect of any Receivable or Purchased
Receivable, the total amount due and owing by the relevant Permitted Obligor at
that time in respect of the relevant Receivable or Purchased Receivable. For the
avoidance of doubt, the Outstanding Amount for any Purchased Receivable shall
not be reduced by virtue of any set off or counterclaim which reduces the amount
recoverable in respect of the that Purchased Receivable.


“Permitted Currency” means EUR.


“Permitted Obligors” meansRenault Trucks SAS and any other company within the
Volvo group that has entered into a Customer Managed Service Agreement (in all
material respects corresponding to the CMSAs) with PrimeRevenue and that has
been approved in writing by the Purchaser.


“Permitted Obligor Default” means, at any time, when a Permitted Obligor is
unable to pay its debts as they fall due or against whom any administration,
insolvency, bankruptcy or liquidation or similar procedures have been
instituted.


“PrimeRevenue”means PrimeRevenue, Inc. a company incorporated under the laws of
the state of Delaware having its registered office at 1349 West Peachtree St.,
Suite 900, Atlanta, GA, USA.


“PrimeRevenue System” means the system for the sale and transfer of receivables
as more particularly described in the CMSAs, the Supplier Agreement and the FI
Agreement.


“Presidential Decree” means the Italian presidential decree no. 131 dated 26
April 1986 and any subsequent amendment thereto.


“Purchase Date” means each date upon which a sale and purchase of Receivables is
concluded pursuant to Clause 2.2 of this Agreement.


“Purchase Price” means the aggregate Receivables Purchase Price paid or to be
paid by the Purchaser to the Seller in respect of Purchased Receivables on a
particular Settlement Date.






--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





“Purchased Receivables” means all Receivables which are the subject of any sale
and purchase (or any purported sale and purchase) pursuant to Clause 2.2 of this
Agreement and any other Receivables in respect of which the Receivables Purchase
Price has been paid or will be paid by the Purchaser to the Seller.


“Purchaser” means Nordea BankAB (publ).


“Receivable” means any receivable (inclusive of VAT applied thereon) owed to the
Seller in the ordinary course of business by any Permitted Obligor including all
rights of the Seller pertaining to such Receivable (defined as “Payment
Obligation” in the respective CMSA) in accordance with the respective CMSA,
including but not limited to all the Seller’s rights under Section 18(f) of the
respective CMSA.


“Receivables Purchase Price” shall be calculated as follows: CA - (CA x IR /
(360/DM)); where
CA = the Certified Amount (as defined in the Supplier Agreement) of the
Receivable
DM= actual number of days to and including the relevant maturity date
IR = means the applicable interest rate being EURIBOR three (3) months plus the
Margin and the Risk Default Remuneration.


“Records” means: (a) all files, correspondence, notes of dealing and other
documents, books, books of account, registers, records and other information;
and (b) all computer tapes, discs, computer programmes, data processing software
and related property rights, owned by or under the control and disposition of
the Seller, in each case only to the extent relating to the Purchased
Receivables.


“Reference Banks” means a minimum of four of the banks (including, in each case,
Nordea Bank AB (publ)) which quote rates for the offering of deposits in euro to
leading banks in the European interbank market for the relevant period
immediately prior to the time set out in the definition of EURIBOR on the
applicable Calculation Date.


“Renault CMSA” means the Customer Managed Service Agreement entered or to be
entered into between Renault Trucks SAS and PrimeRevenue, pursuant to which the
Seller is defined as a Supplier.


“Risk Default Remuneration” reflects the risk connected in an investment in the
Receivables and shall be as set out in the fee letter entered into between the
Purchaser and the Seller on or about the date hereof.


“Security Interest” means any mortgage, charge, floating charge, assignment or
assignation by way of security, lien, pledge, hypothecation, right of set-off
(or analogous right), retention of title, flawed asset or blocked-deposit
arrangement or any other encumbrance or security interest or security
arrangement whatsoever created or arising under any relevant law or any
agreement or arrangement having the effect of or performing the economic
function of conferring security howsoever created or arising.


“Seller” means Meritor Heavy Vehicle Systems Cameri S.P.A., in its capacity as
seller under this Agreement and not in any other capacity.


“Seller Potential Suspension Event” means any event which, with the giving of
notice and/or lapse of time and/or making of any determination and/or any
certification, would constitute a Seller Suspension Event.






--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





“Seller SuspensionEvent” means any of the following events:
(a)    Failure to pay: The Seller fails to pay any amount due under this
Agreement or the Supplier Agreement on the due date or on demand in writing, if
so payable, unless payment is made within three (3) Business Days of such due
date or demand.
(b)    Failure to perform other obligations: The Seller fails to observe or
perform any of its other material obligations under this Agreement or the
Supplier Agreement or under any undertaking or arrangement entered into in
connection therewith and, in the case of a failure capable of being remedied,
within ten (10) days after receipt by the Seller of a request in writing from
the Purchaser, that the same be remedied, it has not been remedied to the
Purchaser’s reasonable satisfaction.
(c)    Representations, warranties or statements proving to be incorrect: Any
representation, warranty or statement which is made (or deemed or acknowledged
to have been made) by the Seller under this Agreement or the Supplier Agreement
or which is contained in any certificate, statement or notice provided by the
Seller under or in connection with this Agreement or the Supplier Agreement
proves to be incorrect to an extent which, in the reasonable opinion of the
Purchaser, is likely to affect the ability of the Seller to perform its
obligations under any of the Transaction Documents to which it is a party in a
manner which is material and adverse in the context of the Transaction or which
is likely materially and adversely to affect the collectability of the Purchased
Receivables or any of them.
(d)    Provisions becoming unenforceable: Any provision of any of the
Transaction Documents to which the Seller is a party is or becomes, for any
reason, invalid or unenforceable and for so long as such provision remains
invalid and unenforceable to an extent which, in the reasonable opinion of the
Purchaser, is likely materially and adversely to affect the ability of the
Seller (acting in any capacity under any of the Transaction Documents to which
it is a party) to perform its obligations under any of the Transaction Documents
to which it is a party in a manner which is material and adverse in the context
of the Transaction or which is likely to materially and adversely affect the
collectability of the Purchased Receivables or any of them.
(e)    Suspension or expropriation of business operations: The Seller changes,
suspends or threatens to suspend a substantial part of the present business
operations which it now conducts directly or indirectly, or any governmental
authority expropriates all or a substantial part of its assets and the result of
any of the foregoing is, in the reasonable opinion of the Purchaser, likely to
affect the ability of the Seller to observe or perform its obligations under any
of the Transaction Documents to which it is a party in a manner which is
material and adverse in the context of the Transaction or which is likely to
materially and adversely affect the collectability of the Purchased Receivables
or any of them.
(f)    Enforcement by creditors: Any form of execution or arrest is levied or
enforced upon or sued out against all and any of the Seller’s assets and is not
discharged within twenty (20) days of being levied, or any Security Interest
which may for the time being affect any material part of its assets becomes
enforceable and steps are lawfully taken by the creditor to enforce the same. No
Seller Suspension Event will occur under this paragraph (f) if the aggregate
amount of the claim enforced is less than EUR 1,000,000 or the equivalent in any
other currency.
(g)    Arrangement with Creditors: The Seller proposes or makes any arrangement
or composition with, or any assignment or trust for the benefit of, its
creditors generally involving (not necessarily exclusively) indebtedness which
the Seller would not otherwise be able to repay or service in accordance with
the terms thereof.
(h)    Winding-up:A petition is presented (unless contested in good faith and
discharged or stayed within twenty (20) days) or a meeting is convened for the
purpose of considering a resolution or other steps are taken for the winding up
of the Seller (other than for the purposes of and followed by a solvent
reconstruction previously approved in writing by the Purchaser (such approval
not to be unreasonably withheld or delayed), unless during or following such
reconstruction the Seller becomes or is declared to be insolvent).


“Settlement Date” means, in respect of a Purchased Receivable, the first (1st)
Business Day after the relevant Calculation Date.






--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





“Supplier Agreement” means the supplier agreement entered or to be entered into
between the Seller and PrimeRevenue, pursuant to which each of the Permitted
Obligors is defined as a Customer.


“Tax” or “tax” includes all forms of tax, duty or charge on gross or net income,
profits or gains, distributions, receipts, sales, use, occupation, franchise,
value added, personal property, documents and instruments, and any levy, impost,
duty, charge or withholding of any nature whatsoever chargeable by any
authority, whether in Sweden, Jersey or elsewhere, together with all penalties,
charges and interest relating to any of the foregoing.


“Termination Date” means the earliest date on which a Termination Event occurs.


“Termination Event” means the occurrence of any of the following:
(a)    five (5) years having elapsed from the date of this Agreement;
(b)    a failure by the Seller to perform any of its material obligations within
thirty (30) Business Days after notification in writing of such failure to
perform;
(c)    in relation to the Seller, any corporate action being taken or becoming
pending, any other steps being taken or any legal proceedings being commenced or
threatened or becoming pending for (i) the bankruptcy, liquidation, dissolution,
administration or reorganisation of the Seller (other than for the purposes of
and followed by a solvent reconstruction previously approved in writing by the
Purchaser (such approval not to be unreasonably withheld or delayed) unless
during or following such reconstruction the Seller becomes or is declared to be
insolvent) and which is not being contested in good faith or which is not
dismissed or withdrawn within thirty (30) days, (ii) the Seller to enter into
any composition or arrangement with its creditors generally, or (iii) the
appointment of a receiver, administrative receiver, trustee or similar officer
in respect of the Seller or substantially all of the property, undertaking or
assets of the Seller;
(d)    a refusal of the Seller to pay any increased costs incurred by the
Purchaser in connection with the Transaction, such increased costs being outside
the control of the Purchaser;
(e)    any CMSA and/or the Supplier Agreement being amended to the detriment of
the Purchaser or if any CMSA, the FI Agreement and/or the Supplier Agreement is
terminated for whatever reason or if any third party right in any CMSA or the
Supplier Agreement in relation to which the Purchaser is a beneficiary becomes
invalid or unenforceable;
(f)    a Seller Suspension Event is outstanding for sixty (60) days or longer,
subject to written notice being given by the Purchaser; and
(g)    cross default; (i) any Financial Indebtedness of the Seller is not paid
when due nor within any originally applicable grace period, or is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described); (ii) any commitment for any
Financial Indebtedness of the Seller is cancelled or suspended by a creditor as
a result of an event of default (however described); (iii) Any creditor of the
Seller becomes entitled to declare any Financial Indebtedness of the Seller due
and payable prior to its specified maturity as a result of an event of default
(however described); (iv) no Termination Event will occur under this paragraph
(h) if the aggregate amount of Financial Indebtedness or commitment for
Financial Indebtedness falling within paragraphs (i) to (iii) above is less than
EUR 10,000,000 or the equivalent in any other currency.


“Transaction” means the transaction relating to this Agreement envisaged by the
Transaction Documents whereby the Seller may sell certain Receivables to the
Purchaser and the Purchaser may purchase such Receivables, and all related
arrangements provided for in the Transaction Documents.


“Transaction Documents” means the documents relating to the Transaction,
including this Agreement, the FI Agreement, the CMSAs and the Supplier
Agreement, and any agreement or document executed pursuant to or in connection
with any of these documents.




1.2
Construction



1.2.1
References in this Agreement to any person shall include references to his
successors, transferees and assignees and any person deriving title under or
through him.







--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





1.2.2
References in this Agreement to any statutory provision shall be deemed also to
refer to any statutory modification or re-enactment thereof or any statutory
instrument, order or regulation made thereunder or under any such re-enactment.



1.2.3
References in this Agreement to any agreement or other document shall be deemed
also to refer to such agreement or document as amended, varied, supplemented,
replaced or novated from time to time.

1.2.4
All references in this Agreement to the Purchaser shall be construed as a
reference also to the Purchaser's successors and assignees.



2.
PURCHASE AND SALE



2.1
Purchase of Receivables

Subject to the terms and conditions of this Agreement, the Purchaser agrees that
it may (at its sole discretion) elect to purchase Receivables from the Seller on
a regular basis from the date hereof until the Termination Date.


2.2
Conclusion of purchase - offer and acceptance

Sale and purchase of Receivables will in each case be concluded as more
particularly set out in Part 1 of Schedule 2.


2.3
Purchase Price

The Purchase Price shall be paid and calculated as more particularly set out in
Part 2 of Schedule 2.


2.4
VAT

Any VAT refund collected from the VAT authorities by the Seller following credit
losses on a Purchased Receivable shall be for the benefit of the Purchaser and
be paid by the Seller to the Purchaser. The Seller undertakes to take any action
permissible, and required by the Purchaser, to assist in collecting any such VAT
refund for the benefit of the Purchaser, including but not limited to acquiring
the Purchased Receivable at a price equal to any VAT refund available for
collection and any amounts recoverable from the Permitted Obligor (if any) and
to pay such purchase price upon and to the extent of receipt of the VAT refund
and any amounts recovered from the Permitted Obligor.


2.5
Perfection

Each sale and purchase pursuant to Clause 2.2 above shall be implemented through
the actions more particularly described in Part 3 of Schedule 2.


2.6
Seller’s receipt of payment in respect of Purchased Receivables

In the event that, notwithstanding the notification referred to in Clause 2.5,
the Seller receives from the Permitted Obligors any payment in respect of
Purchased Receivables, the Seller shall pay to the Purchaser promptly following
such a receipt, all such Collections received by it in respect of the Purchased
Receivables to the account as notified by the Purchaser pursuant to Clause 4.2.


3.
CONDITIONS PRECEDENT



3.1
The obligations of the Purchaser under or pursuant to this Agreement are subject
to the satisfaction (as determined in the reasonable opinion of the Purchaser)
of the following conditions precedent:



(a)    each of the Transaction Documents (including the CMSA(s) relating to the
relevant Permitted Obligor(s)) has been validly executed by all parties thereto;


    




--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





(b)    all actions that pursuant to Part 3 of Schedule 2 shall be taken prior to
or upon any purchase of the relevant Receivables have been completed;


(c)    the Purchaser has received a solvency certificate from the Seller
substantially in the form of Schedule 5;and


(d)    the Purchaser has received in form and substance satisfactory to it legal
opinion(s) issued by reputable law firm(s) approved by it, as to the laws of the
jurisdiction(s) it deem relevant.


4.
PAYMENTS TO THE PURCHASER, ETC.



4.1
All amounts to be paid to the Purchaser under this Agreement shall be paid when
due to the relevant account and at the times specified below.



4.2
Any amounts payable to the Purchaser under this Agreement shall be remitted to
the accounts notified in writing to the Seller by the Purchaser no later than
the time indicated in such notice.



4.3
All payments made by the Seller under this Agreement shall be made without
set-off, counterclaim or withholding. If the Seller is compelled by law or
otherwise to make any deduction, the Seller shall pay any additional amount as
will result in the net amount received by the Purchaser being equal to the full
amount which would have been received had there been no deduction or
withholding.



5.
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS



5.1
Warranties relating to the Seller

As at each Purchase Date, the Seller shall make the representations and
warranties to the Purchaser in the terms set out in Part 1 of Schedule 3 in
relation to the Seller and with reference to the facts and circumstances
subsisting on such Purchase Date.


5.2
Warranties relating to Purchased Receivables

As at each Purchase Date, the Seller shall make the representations and
warranties severally to the Purchaser in the terms set out in Part 2 of Schedule
3 with respect to the Receivables to be sold by it and purchased by the
Purchaser on such Purchase Date with reference to the facts and circumstances
subsisting on such Purchase Date.


5.3
Obligation to notify in case of incorrect representations, etc.

The Seller shall forthwith notify the Purchaser if any of the representations
and warranties referred to in this Clause 5 were incorrect when made promptly
upon becoming aware thereof.






--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





5.4
Covenants and undertakings

The Seller covenants and undertakes with and to the Purchaser as follows:


(a)    Indemnity against claims: the Purchaser shall have no obligation nor
liability with respect to any Purchased Receivables nor will the Purchaser be
required to perform any of the obligations of the Seller (or any of its agents)
under any such contracts save, in each case, as specifically provided in this
Agreement. The Seller will on demand indemnify and keep indemnified the
Purchaser against any cost, claim, loss, expense, liability or damages
(including legal costs and out-of-pocket expenses) (save to the extent that such
cost, claim, loss, expense, liability or damage shall not have arisen as a
consequence of any breach of this Agreement by, or as a result of the wilful
misconduct or negligence of the Purchaser) reasonably and properly incurred or
suffered by the Purchaser as a consequence of any claim or counterclaim or
action of whatsoever nature made or taken by a Permitted Obligor or any third
party arising out of or in connection with any Purchased Receivables or any
services which are the subject of such Purchased Receivables;


(b)    Indemnity against breach: the Seller will on demand indemnify and keep
indemnified the Purchaser against any cost, claim, loss, expense, liability or
damages (including legal costs and out-of-pocket expenses) reasonably and
properly incurred or suffered by the Purchaser as a consequence of any breach by
the Seller of this Agreement or any other Transaction Document (to which the
Seller is a party) (save to the extent that such cost, claim, loss, expense,
liability or damages shall not have arisen as a consequence of any breach of
this Agreement by, or as a result of the wilful misconduct or negligence of the
Purchaser);


(c)    Indemnity on termination: the Seller shall on demand indemnify the
Purchaser against all additional costs incurred by the Purchaser as a result of
such termination, which, for the avoidance of doubt, include additional costs
which are incurred on or after the Termination Date;


(d)    No set-off: the Seller shall not take any action which would cause any
set-off, counterclaim, credit, discount, allowance, right of retention or
compensation, right to make any deduction, equity or any other justification for
the non-payment of any of the amounts payable under any Purchased Receivable
(whether by the relevant Permitted Obligor or otherwise) without the prior
written consent of the Purchaser;


(e)    Authorisations, approvals, licences, consents etc.: the Seller shall
obtain, comply with the terms of, and maintain in full force and effect, all
authorisations, approvals, licences and consents required in or by the laws and
regulations of Italy and any other applicable law to enable it to perform its
obligations under this Agreement;


(f)    No other dealing: the Seller will not dispose, sell, transfer or assign,
create any interest in (including Security Interest), or deal with any of the
Purchased Receivables in any manner whatsoever or purport to do so except as
permitted by this Agreement;


(g)    No other action: the Seller will not knowingly take any action which may
prejudice the validity or recoverability of any Purchased Receivable or which
may otherwise adversely affect the benefit which the Purchaser may derive from
such Purchased Receivable pursuant to this Agreement;


(h)    Tax payments: the Seller will pay or procure the payment (as required by
law) of all federal, state, local, and foreign sales, use, excise, utility,
gross receipts, VAT or other taxes, including but not limited to any withholding
tax, imposed by any authority in relation to the Purchased Receivables, the FI
Agreements or this Agreement (but excluding for the avoidance of doubt such
corporate income tax as referred to in Section 7.1) and shall make all relevant
returns in respect of VAT in relation to the Purchased Receivables.


(i)    Notice of default: the Seller shall promptly upon becoming aware of the
same inform the Purchaser of any occurrence which might adversely affect its
ability to perform its obligations under this Agreement and from time to time,
if so requested by the Purchaser, confirm to the Purchaser in writing that, save
as otherwise stated in such confirmation, no such occurrence has occurred and is
continuing;


    




--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





(j)    Delivery of reports: the Seller shall deliver to the Purchaser,
sufficient copies of each of the following documents, in each case at the time
of issue thereof:


(i)    every report, circular, notice or like document issued by the Seller to
its creditors generally; and


(ii)    (if the Purchaser so requires) a certificate from its CFO stating that
the Seller as at the date of its latest consolidated audited accounts was in
compliance with the covenants and undertakings in this Agreement (or if it was
not in compliance indicating the extent of the breach).


(k)    Provision of further information: subject to applicable legislation, the
Seller shall provide the Purchaser with such financial and other information
concerning the Seller and its affairs as the Purchaser may from time to time
reasonably require and which is available to the Seller.


(l)
Notice of misrepresentation: the Seller shall promptly upon becoming aware of
the same notify the Purchaser of any misrepresentation by the Seller under or in
connection with any Transaction Document to which it is a party.



5.5
Representations and Warranties relating to the Purchaser



5.5.1
As at each Purchase Date and each Calculation Date, the Purchaser shall make the
representations and warranties to the Seller in the terms set out in Part 3 of
Schedule 3 with reference to the facts and circumstances subsisting on each such
Purchase Date and Calculation Date.

5.5.2
The Seller shall have the option to terminate this Agreement in respect of the
Purchaser upon any material breach of the representations and warranties
referred to in this Clause 5.5 by the Purchaser, provided such material breach
have a material adverse effect on the Seller.



6.
REMEDIES FOR UNTRUE REPRESENTATION, ETC.



6.1
If at any time after the Settlement Date in respect of any Purchased Receivable
it shall become apparent that any of the representations and warranties set out
in Part 2 of Schedule 3 relating to or otherwise affecting such Purchased
Receivable was untrue or incorrect when made by reference to the facts and
circumstances subsisting at the date on which such representations and
warranties were given, the Seller shall, within five (5) Business Days of
receipt of written notice thereof from the Purchaser, remedy or procure the
remedy of the matter giving rise thereto if such matter is capable of remedy
and, if such matter is not capable of remedy or is not remedied within the said
period of five (5) Business Days, then following the expiry of such five (5)
Business Day period the Seller shall pay to the Purchaser an amount equal to the
difference (if any) between (i) the amount due for payment in respect of such
Purchased Receivable on such due date and (ii) the amount of Collections
received in respect of such Purchased Receivable on or before such due date, to
the extent such difference was caused by, or has any connection with, the breach
of the relevant representation and warranty. If the Seller shall otherwise
become aware of such untrue or incorrect representation and warranty other than
by written notification from the Purchaser, it shall immediately notify the
Purchaser of such untrue or incorrect representation and warranty. In the event
the Transaction is terminated prior to the date on which an amount under this
Clause 6 would have been payable by the Seller, the Seller shall pay such amount
following receipt of the said written notice from the Purchaser on or before the
date the Transaction is terminated or promptly thereafter.







--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





6.2
Notwithstanding Clause 6.1, if at any time after the Purchase Date but prior to
collection of payments in full in relation to any Purchased Receivables it shall
become apparent that the representation and warranty set out in paragraph (d) of
Part 2 of Schedule 3 relating to or otherwise affecting such Purchased
Receivable was untrue or incorrect when made by reference to the facts and
circumstances subsisting at the date on which such representations and
warranties were given, then the Seller shall repurchase such Purchased
Receivable for a price equal to the sum of (i) the Purchase Price for such
Purchased Receivable (taking into account any Collections received in respect of
such Purchased Receivable prior to the repurchase), and (ii) the funding costs
attributable to such Purchased Receivable, and see to it that notice of such
repurchase is given to the relevant Permitted Obligor. Any Collections received
by the Purchaser in respect of such repurchased Purchased Receivables after the
Seller has paid the price for such repurchase shall be paid to the Seller
promptly upon receipt.

6.3
With respect to any event where, under this Clause 6 or any other provision of
this Agreement, the Seller is required to repurchase any of the Receivables or
if any of such Receivables are to be transferred back to the Seller, such
assignment and transfer shall be performed pursuant to and in compliance with
the provisions of article 1689 and seq of the French civil code.





7.
SPECIFIC INDEMNITIES

7.1
The Seller shall indemnify and hold the Purchaser harmless from any obligation,
liability or assessment imposed upon the Purchaser as a result of this Agreement
or the transactions contemplated herein to pay any tax (other than corporate
income tax levied on the Purchaser as tax resident in any jurisdiction but
without prejudice to the provisions of Sections 4.3 and 5.4.(h), including
registration tax (imposta di registro) under the Presidential Decree arising out
of the execution, delivery, performance and/or the perfection of the
arrangements contemplated under this Agreement, including, without limitation,
in the so called “case of use”(caso d’'uso) as such term is defined in Article 6
of the Presidential Decree.

7.2
The Seller shall further indemnify and hold the Purchaser harmless from any cost
or loss incurred or suffered by the Purchaser in relation to a failure by the
Seller to perform its obligations under Part 3 of Schedule 2.



8.
FURTHER ASSURANCE



8.1
The Seller hereby undertakes not to take any steps or cause any steps to be
taken in respect of the Purchased Receivables or the services supplied
thereunder.



8.2
For the avoidance of doubt, this undertaking shall apply (without limitation) to
the following:



(a)    any termination, waiver, amendment or variation in relation to any
Purchased Receivables;


(b)    any assignment or sale of any Purchased Receivables; and


(c)    any disposal of its right, title, interest, benefit or power in any
Purchased Receivables.


8.3
In addition to any records or information available through the PrimeRevenue
System, the Seller undertakes at the request of the Purchaser to produce and
deliver Records concerning the Purchased Receivables as the Purchaser may
reasonably request for enforcement or accounting purposes.







--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





8.4
In the event that such Records as referred to in Clause 8.3 are not produced
reasonably promptly, the Seller shall permit any persons nominated by the
Purchaser at any time during normal business hours upon five (5) Business Days
written notice to enter any premises owned or occupied by it or its agents where
the Records and other information concerning Purchased Receivables are kept to
have access (subject to appropriate supervision provided by the Seller and
provided that the Seller shall not unreasonably delay the provision of such
supervision) to, examine and make copies of all Records relating to the
Purchased Receivables and the performance by the Seller of its obligations
hereunder. Such access shall include the right to have access to and use
(subject to appropriate supervision provided by the Seller and provided that the
Seller shall not unreasonably delay the provision of such supervision) all
computer passwords necessary to gain access to the relevant computer records.





9.
NOTICES



Any notices to be given pursuant to this Agreement to any of the parties hereto
shall be sufficiently served or given if delivered by hand or sent by prepaid
first-class post or by facsimile transmission and shall be deemed to be given
(in case of notice delivered by hand or post) when delivered or (in the case of
any notice by facsimile transmission) upon receipt in legible form and shall be
delivered or sent:


The Purchaser:        Nordea Bank AB (publ)
c/o Nordea Bank Danmark A/S
Christiansbro, Strandgade 3
DK-1401 Copenhagen K
Denmark
Attention: Pernille Dammand
                
Facsimile No.: +45 3333 2697


    


The Seller:        Meritor Heavy Vehicle Systems Cameri S.P.A
Strada Provinciale Cameri Bellinzago KM 5,
28062 Cameri,
Italy
Attention: Gianluca Alberti
                
Facsimile No: +39 0321 423 424






or to such other address or facsimile number or for the attention of such other
person as may from time to time be notified by any party to each of the other
parties by written notice in accordance with the provisions of this Clause 9.


10.
ASSIGNMENTS, TRANSFERS AND SUPPLEMENTS



The Purchaser may transfer Purchased Receivables to anincorporated cell of
Viking Global Finance IC (a “Transferee”). The Seller hereby acknowledges and
agrees that all rights of the Purchaser hereunder, including but not limited to
in relation to the Seller’s representations and warranties, shall be for the
benefit of a Transferee as though such Transferee had been party to this
Agreement. Notwithstanding such transfer, the Purchaser shall have the same
rights vis-à-vis the Seller as if such transfer had not occurred. For the
avoidance of doubt, the Seller shall never be liable vis-à-vis both the
Purchaser and the Transferee in relation to a claim relating to the same
Receivable(s).


11.
AMENDMENTS AND MODIFICATIONS





--------------------------------------------------------------------------------

 
 



EXECUTION VERSION







No amendment, modification, variation or waiver of this Agreement shall be
effective unless it is in writing and signed by (or by some person duly
authorised by) each of the parties hereto.


12.
RIGHTS CUMULATIVE, WAIVERS



The respective rights of each party under or pursuant to this Agreement are
cumulative, and are in addition to their respective rights under the general
law. The respective rights of each party under or pursuant to this Agreement
shall not be capable of being waived or varied otherwise than by an express
waiver or variation in writing; and, in particular, any failure to exercise or
any delay in exercising any of such rights shall not operate as a waiver or
variation of that or any other such right.




13.
APPORTIONMENT



The parties agree that if a Permitted Obligor, owing a payment obligation which
is due in respect of one or more Purchased Receivables, submits an incomplete or
inaccurate information regarding the Receivable to the PrimeRevenue System or
otherwise makes a general payment to the Purchaser (or the Seller) and makes no
apportionment between them as to which Purchased Receivables such payment
relates, then such payment shall be treated as though the Permitted Obligor had
appropriated the same as payment of Purchased Receivables in relation to the
Purchaser in order of maturity (starting with the Purchased Receivables in
relation to the Purchaser having the earliest maturity date).


14.
PARTIAL INVALIDITY



If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability in such jurisdiction shall not render invalid, illegal or
unenforceable such provisions in any other jurisdiction or affect the remaining
provisions of this Agreement. Such invalid, illegal or unenforceable provision
shall be replaced by the parties with a provision which comes as close as
reasonably possible to the commercial intentions of the invalid, illegal or
unenforceable provision.
 

15.
CONFIDENTIALITY



None of the parties shall disclose to any person, firm or company whatsoever, or
make use of (other than in accordance with the Transaction Documents) any
information relating to the business, finances or other matters of a
confidential nature of any other party to this Agreement of which it may in the
course of its duties under this Agreement or otherwise have become possessed
(including, without limitation and without prejudice to the generality of the
foregoing any information concerning the identity or creditworthiness of any
Permitted Obligor (all and any of the foregoing being “Confidential
Information”)) and all the parties shall use all reasonable endeavours to
prevent any such disclosure or use provided however that the provisions of this
Clause 15 shall not apply:


(a)    Permitted parties: to the disclosure of any information to any person who
is a party to any of the Transaction Documents (to the extent such Transaction
Documents relates to the Transaction as contemplated by this Agreement);


(b)    Known information: to the disclosure of any information already known to
the recipient otherwise than as a result of entering into any of the Transaction
Documents (to the extent such Transaction Documents relates to the Transaction
as contemplated by this Agreement);


(c)    Public knowledge: to the disclosure of any information which is or
becomes public knowledge otherwise than as a result of the conduct of the
recipient;


    




--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





(d)    Legal requirement: to the extent that the recipient is required to
disclose the same pursuant to any law or order of any court of competent
jurisdiction or pursuant to any direction or requirement (whether or not having
the force of law) of any central bank or any governmental or other regulatory or
taxation authority in any part of the world (including, without limitation, any
official bank examiners or regulators);


(e)    Rights and duties: to the extent that the recipient needs to disclose the
same for the exercise, protection or enforcement of any of its rights under any
of the Transaction Documents or, for the purpose of discharging, in such manner
as it reasonably thinks fit, its duties or obligations under or in connection
with the Transaction Documents in each case to such persons as require to be
informed of such information for such purposes (including for these purposes,
without limitation, disclosure to any rating agency);


(f)    Professional advisers: to the disclosure of any information to
professional advisers or auditors of the relevant party in relation to, and for
the purpose of, advising such party or complying with their duties as auditors;


(g)    Financial institutions: to the disclosure in general terms of any
information to financial institutions servicing the relevant party in relation
to finances, insurance, pension schemes and other financial services;


(h)    Written consent: to the disclosure of any information with the written
consent of all of the parties hereto;


(i)    Viking:to the disclosure of any information to Viking Asset Purchaser No.
7 IC and any of its affiliates;


(j)    Group companies: to the disclosure of information to companies belonging
to the same group of companies as the Seller and the Purchaser, respectively;
and


(k)    Permitted Obligors: to the disclosure of information to Permitted
Obligors necessary for the performance of the Seller’s obligations hereunder, or
reasonably incidental thereto.


16.
NO LIABILITY AND NO PETITION



16.1
No recourse under any obligation, covenant, or agreement of any party contained
in this Agreement shall be had against any shareholder, officer or director of
the relevant party as such, by the enforcement of any assessment or by any
proceeding, by virtue of any statute or otherwise, it being expressly agreed and
understood that this Agreement is a corporate obligation of the relevant party
and no personal liability shall attach to or be incurred by the shareholders,
officers, agents or directors of the relevant party as such, or any of them,
under or by reason of any of the obligations, covenants or agreements of such
relevant party contained in this Agreement, or implied therefrom, and that any
and all personal liability for breaches by such party of any of such
obligations, covenants or agreements, either at law or by statute or
constitution, of every shareholder, officer, agent or director is hereby
expressly waived by the other parties as a condition of and consideration for
the execution of this Agreement.





17.
GOVERNING LAW AND JURISDICTION



17.1
This Agreement is governed by and shall be construed in accordance with Swedish
law. The simplified assignment form in Appendix 2 to Schedule 2 shall be
governed by French law.



17.2
The courts of Sweden shall have non-exclusive jurisdiction over matters arising
out of or in connection with this Agreement. The City Court of Stockholm shall
be court of first instance.











--------------------------------------------------------------------------------

 
 



EXECUTION VERSION















18.
TERMINATION



This Agreement shall remain in full force and effect until the Termination Date,
provided, however, that the rights and remedies of a party with respect to any
breach of any warranty made by another party in or pursuant to this Agreement,
the provisions of Clause 15, Clause 167 and Clause 18 and the indemnification
and payment provisions of this Agreement shall be continuing and shall survive
any termination of this Agreement.


____________________








--------------------------------------------------------------------------------

 
 



EXECUTION VERSION







This Agreement has been entered into on the date stated at the beginning of this
Agreement.




For and on behalf of
MERITOR HEAVY VEHICLE SYSTEMS CAMERI S.P.A
By:/s/ Scott McGregor
Title: Chairman    


By:/s/ Gian Luca Alberti
Title: Managing Director


For and on behalf of
NORDEA BANK AB (PUBL)


By:/s/ Andreas Elm    


By:/s/Fredrik Dahlstrom
Title: Director












--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





SCHEDULE 1


ELIGIBILITY CRITERIA


Each Receivable must satisfy the following Eligibility Criteria on the relevant
Purchase Date:


1.
The terms of the Receivable provide for payment in full by the Permitted Obligor
not later than 120 days after the date of creation of such Receivable or as
otherwise approved by the Purchaser.



2.
The Receivable is neither a Defaulted Receivable nor a Delinquent Receivable.



3.
The Receivable is denominated and payable in a Permitted Currency and is fully
identified as such in the PrimeRevenue System and in the records of the Seller.



4.
An invoice relating to the Receivable has been issued and has been approved by
the relevant Permitted Obligor.



5.
The Receivable is segregated and identifiable and can be validly transferred
without the consent of the Permitted Obligor by the Seller to the Purchaser.



6.
The Receivable is not subject to set-off, counterclaim (other than in accordance
with the respective CMSA) or withholding taxes other than as generally provided
for under French law (as applicable) and is a legally enforceable obligation of
the Permitted Obligor.



7.
The Receivable is owed by a Permitted Obligor who as at the Purchase Date to the
knowledge of the Seller is not bankrupt or in liquidation, has not filed for a
suspension of payments or petitioned for the opening of procedures for a
compulsory composition of debts or is subject to similar or analogous
proceedings or as otherwise approved by the Purchaser.



8.
The governing law of the Receivables is French law.



9.
The Receivable is a non-interest bearing (other than default or penalty
interest) trade receivable arising in the ordinary course of the Seller’s
business, the Outstanding Amount of which remains as debt.



10.
The delivery of the goods and/or services giving rise to the Receivable has been
made and invoiced, has not been cancelled or rejected by the Permitted Obligor
and the invoice provides for full payment by the Permitted Obligor.



11.
The Receivable has been created in accordance with all applicable laws and all
consents, approvals and authorisations required of or to be maintained by the
Seller have been obtained and are in full force and effect and are not subject
to any restriction that would be material to the origination, enforceability or
assignability of such Receivable.



12.
The Receivable has not been, in whole or in part, pledged, mortgaged, charged,
assigned, discounted, subrogated or attached or transferred in any way and is
otherwise free and clear of any liens or encumbrances, other than those arising
by operation of law, exercisable against the Seller by any party.



13.
The Receivable constitutes the legal, valid, binding and enforceable obligation
of the Permitted Obligor to pay on the due date the Outstanding Amount of the
Receivable as at the Purchase Date and is not subject to any defence, dispute,
lien, right of rescission, set-off or counterclaim (other than in accordance
with the respective CMSA) or enforcement order.



14.
The Receivable has been owned exclusively by the Seller since its origination
and until the relevant Purchase Date.



15.
Collections in respect of the Receivable can be identified as being attributable
to the Receivable as soon as practically possible following their receipt and in
any event not later than three (3) Business Days following their receipt.









--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





SCHEDULE 2


CONCLUSION OF PURCHASE – OFFER AND ACCEPTANCE, PURCHASE PRICE AND PERFECTION


Part 1


Conclusion of Purchase – offer and acceptance


1.
The Seller may from time to time make an Offer to the Purchaser and the
Purchaser may from time to time (but shall, for the avoidance of doubt, have no
obligation to) accept such Offer by an Acceptance. On the date of Acceptance the
Purchaser shall complete the simplified assignment form (acte de cession de
créances professionnelles) subject to articles L.313-23 à L.313-34 of the French
monetary and financial code (Code monétaire et financier), signed by the Seller
by dating the simplified assignment form with the date for Acceptance.



2.
Any Acceptance by a Purchaser shall always be subject to all of the following
conditions being satisfied or, if possible, waived:



(a)    any Acceptance must be made before the Termination Date and no Acceptance
which is communicated or generated on or after the Termination Date shall be
valid;


(b)    no Seller Potential Suspension Event or Seller Suspension Event having
occurred and being continuing;
    
(f)    the relevant Receivable shall meet all of the Eligibility Criteria;


(g)    the Purchaser having received from the Seller a letter of confirmation
substantially in the form set out in Appendix 4 hereto duly signed, but not
dated, on separate copies by the Seller and the Permitted Obligor; and


(h)    the Purchaser having received from the Seller a duly completed simplified
assignment form (acte de cession de créances professionnelles) subject to
articles L.313-23 à L.313-34 of the French monetary and financial code (Code
monétaire et financier), in the form appended as Appendix 2 to this Schedule 2,
duly signed, but not dated, by the Seller.




--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





Part 2




Purchase Price


1.
The Purchase Price shall be paid by or on behalf of the Purchaser to the Seller
on the relevant Settlement Date. Payment shall be made (subject to deductions,
including for the settlement of fees, as agreed by the Seller in any Transaction
Document) to bank account number as set out below or as otherwise agreed from
time to time between the Purchaser, and the Seller and notified to PrimeRevenue.



Bank:                      Banco Popolare
IBAN:                     [REDACTED]
Swift:                      [REDACTED]
    


2.
The Receivables Purchase Price shall be calculated by the PrimeRevenue System on
behalf of the Purchaser on the Calculation Date and PrimeRevenue shall inform
the Seller and the Purchaser of the Receivables Purchase Price through the
PrimeRevenue System on such Calculation Date.







    


    








--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





Part 3


Perfection


1.
Prior to the transfer and acquisition of any Receivables the Purchaser and the
Seller shall send a notice letter to (each of) the Permitted Obligor(s) that
is/are the debtor(s) of the relevant Receivables, with the following content:





To: [PERMITTED OBLIGOR]




RE: NOTICE OF SALE AND TRANSFER OF RECEIVABLES AND RIGHTS UNDER A CUSTOMER
MANAGED SERVICES AGREEMENT




A.
Pursuant to a Receivables Purchase Agreement (the “RPA”) Meritor Heavy Vehicle
Systems Cameri S.P.A. as seller (the “Seller”) and Nordea Bank AB (publ) (the
“Purchaser”), dated [ ] [2012], the Seller has agreed to sell and the Purchaser
has agreed to purchase receivables (the “Receivables”) owed by [name of
Permitted Obligor] (“Obligor”) to the Seller (in its capacity as supplier to
Obligor).



B.
Offer and acceptance will be made through a system (the “System”) provided by
PrimeRevenue, Inc (“PrimeRevenue”). Obligor has on 2 May 2006 entered into a
Customer Managed Services Agreement (the “CMSA”) with PrimeRevenue regarding the
use of the System. Through the CMSA (Section 18(f)) Obligor has made certain
undertakings, covenants, representations and warranties to the Seller (the
“Seller CMSA Rights”) as regards inter alia the Receivables and the use of the
System.



C.
In connection with a sale of Receivable(s) under the RPA through the System, the
System will generate a notice of transfer (the “Transfer Notice”) that will be
sent to Obligor. A specimen of such Transfer Notice is attached hereto as
Appendix 1.



D.
In accordance with and without limiting, expanding or otherwise amending the
terms and conditions of the CMSA, this is to notify Obligor that each Transfer
Notice shall have the following meanings;



(i)
the Receivable(s) defined therein (as clarified in Appendix 1) (the “Purchased
Receivables”) has/have been sold and transferred to the Purchaser identified in
the Transfer Notice (see Appendix 1);



(ii)    consequently, all payments attributable to the Purchased Receivables
shall be made to the Purchaser in its capacity as owner of such receivables (as
set forth in the CMSA and in particular Section 2(b)(v) thereof);


(iii)
all payments to the Purchaser referred to in this notice shall (until otherwise
instructed) be made to the bank account numbers set out below with Nordea Bank
AB (publ);





--------------------------------------------------------------------------------

 
 



EXECUTION VERSION







In respect of payments in EUR by Permitted Obligors domiciled in Sweden:


Bank: Nordea Bank AB (publ)
Address: Hamngatan 10, 105 71 Stockholm, Sweden
Swift: [REDACTED]


Account No.: [REDACTED]




In respect of payments in EUR by Permitted Obligors domiciled in any other
    jurisdiction than Sweden:


Bank: Nordea Bank AB (publ)
Address: Hamngatan 10, 105 71 Stockholm, Sweden
Swift: NDEASESS
Account No.: [REDACTED]


IBAN: [REDACTED]




(iv)
all Seller CMSA Rights attributable to the Purchased Receivables are pursuant to
the RPA included in and an integral part of the Purchased Receivables and thus
also sold and transferred to the Purchaser (the “Transferred Seller CMSA
Rights”).





Place/date:____________________






MERITOR HEAVY VEHICLE    
SYSTEMS CAMERI S.P.A


_______________________    




NORDEA BANK AB (publ)




_______________________




We hereby confirm;


(i)
receipt of the above notice;



(ii)
that we will act in accordance therewith;



(iii)
our agreement as regards the meaning of the Transfer Notice; and

 

(iv)
our obligations vis-à-vis the Purchaser as regards the Transferred Seller CMSA
Rights.







--------------------------------------------------------------------------------

 
 



EXECUTION VERSION







______________________________




Place/date:____________________




[PERMITTED OBLIGOR]




and the Seller shall procure that each such Permitted Obligor acknowledge and
counter sign the notice letter as anticipated therein, on a separate copy.




2.
The Seller shall procure that simultaneously (or as soon thereafter as is
technically possible) with the issuance of the Acceptance, a Transfer Notice (as
defined in the above notice) is issued by the PrimeRevenue System to the
relevant Permitted Obligor.



3.
For the perfection of the transfer of Receivables owed by any Permitted Obligor
domiciled in France, the Seller shall procure that (i) a simplified form of
assignment (acte de cession de créances professionnelles) in the form of
Appendix 2 to this Schedule 2 is delivered by the Seller to the Purchaser after
being properly filled out and completed, but not dated, and duly signed by the
Seller. Upon the Purchaser’s request a notification properly filled out and
completed and duly signed by all relevant parties shall be sent to the Permitted
Obligor, such notification being in the form of Appendix 3 to this Schedule 2.



To enable the Purchaser to fulfil date certain at law (data certa) in Italy, the
Seller shall further procure that a letter of confirmation in the form set out
in Appendix 4 hereto is properly filled out but not dated, duly signed by the
Seller and the Permitted Obligor, is delivered to the Purchaser. . For the
avoidance of doubt, neither Acceptance nor the Purchaser’s obligation to pay the
Purchase Price shall be subject to attainment of date certain at law (data
certa) of the relevant assignments in Italy
4.
The Seller shall procure that at such time(s) as the Purchaser determines all
other actions the Purchaser in its reasonable opinion deems necessary or
desirable in order for the transfer and acquisition of the Receivables to be
perfected in all respects, is/are taken.





--------------------------------------------------------------------------------

 
 



EXECUTION VERSION







APPENDIX 2 TO SCHEDULE 2
Form of simplified Assignment Form
[Acte de cession de créances professionnelles soumis

aux dispositions des articles L.313-23 à L.313-34 du Code monétaire et
financier.
 

Entreprise cédante : Meritor Heavy Vehicle Systems Cameri S.P.A, immatriculée
sous le numéro [insert registration number and body of registration], dont le
siège social est sis [please insert details of address], Italie.
Etablissement de crédit cessionnaire : [insert the name of the EU licensed bank]
[please insert details of address, registration, etc...].
Date : [ ] (apposée par [insert the name of the EU licensed bank]
Débiteurs et créances cédées : Conformément à l’article L.313-23 alinéa 3 du
Code monétaire et financier, la transmission des créances cédées est effectuée
par un procédé informatique permettant de les identifier.
L'ENTREPRISE CEDANTE EXCLUT TOUTE GARANTIE DE PAIEMENT POUR LES CREANCES CEDEES
ET MENTIONNEES CI-DESSOUS, EN APPLICATION DU SECOND ALINEA DE L'ARTICLE L.313-24
DU CODE MONETAIRE ET FINANCIER. EN ACCEPTANT LA CESSION DES CREANCES
MATERIALISEE PAR LE PRESENT BORDEREAU, L'ETABLISSEMENT DE CREDIT CESSIONNAIRE
ACCEPTE IRREVOCABLEMENT LADITE EXCLUSION DE GARANTIE DE L'ENTREPRISE CEDANTE
POUR LE PAIEMENT DES CREANCES CEDES, SANS RECOURS CONTRE L'ENTREPRISE CEDANTE.
Moyen par lequel les créances sont cédées
Nombre de créances cédées
Montant total des créances cédées
Transmission des créances cédées par un procédé télématique géré par la société
PrimeRevenue Inc., permettant de les identifier (l’indication pour chacune des
créances cédées du débiteur cédé, de son lieu de paiement, de son montant et/ou
de son échéance figure sur les "Payment Obligation Notification Reports" générés
par ce système entre le [date] et le [date]
[ ]
[ ]



Le présent Bordereau est soumis à l'ensemble des stipulations du contrat cadre
de cession de créances professionnelles en date du [ ] [2012] intitulé
"Receivables Purchase Agreement" entre, notamment, MERITOR HEAVY VEHICLE SYSTEMS
CAMERI S.P.A., et [insert the name of the EU licensed bank ].
[Le présent Bordereau est stipulé à ordre, transmissible par endos au profit
d’un autre établissement de crédit.]
Signature et cachet du représentant de
MERITOR HEAVY VEHICLE SYSTEMS CAMERI S.P.A.
Signature et cachet du représentant de [ ]







--------------------------------------------------------------------------------

 
 



EXECUTION VERSION






            _______________________________________




--------------------------------------------------------------------------------

 
 



EXECUTION VERSION







[English translation for information purposes]
Form of simplified Assignment Form
Assignment of receivables in accordance with the provisions L. 313-23 to
L.313-34 of the Code Monétaire et Financier


AssignorMeritor Heavy Vehicle Systems Cameri S.P.A. (reg. no. [ ]) having its
registered office [ ], Italy.


Assignee bank: [ ] [please insert details of address, registration, etc...].
Date: [ [to be affixed by[ ]
Assigned debtor and assigned receivables: Pursuant to article L. 313-23 alinea 3
of the Monetary and Financial Code, the assignment of the assigned receivables
is effected by a computerised process permitting their identification.
The Seller expressly and irrevocably waives any joint and several liability with
the Obligor with respect to the Purchased Receivables listed herein, as
permitted under the second paragraph of Article L.313-24 of the CMF. The
Purchaser expressly accepts such waiver by accepting this Assignment, without
recourse against the Seller.
Means of assignment of the receivables
Number of assigned receivables
Total amount of assigned receivables
Assignment of the receivables using a computerised process operated by
PrimeRevenue Inc. enabling their identification (the indication for each
assigned receivable of the assigned debtor, its invoice number, the invoice
date, its amount and its due date appears on the "Payment Obligation
Notification Reports" generated by the above system between [date] and [date]).
[ ]
[ ]



This Bordereau is governed by all the provisions of the Receivables Purchase
Agreement dated [ ] [2012] between MERITOR HEAVY VEHICLE SYSTEMS CAMERI S.P.A.,
and [ ].
[This Bordereau is to the order of the Assignee Bank and may be assigned by
endorsement in favour of another bank.]
Signature of the representative of MERITOR HEAVY VEHICLE SYSTEMS CAMERI S.P.A.
Signature of the representative of [ ]







--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





APPENDIX 3 TO SCHEDULE 2
Form of Notification addressed to the Permitted Obligor

(French and English language)
[ON [ ] LETTER HEAD]
(Décret n° 81-862 of 9 September 1981, as

amended by Décret n° 85-1288 of 3rd December 1985, codified as articles R.313-15
to R.313-18 of the Monetary and Financial Code)


Dans les conditions prévues par les articles L.313-23 à L.313-35 du Code
monétaire et financier (anciennement loi n°81-1 du 2 janvier 1981 facilitant le
crédit aux entreprises), la société Meritor Heavy Vehicle Systems Cameri S.P.A.
(reg. no. [ ]) having its registered office at [ ], [ ] nous a cédé, par
bordereau de cession de créances professionnelles en date du [insert date of
relevant assignment form] les créances dont vous êtes débiteur envers elle dont
les caractéristiques figurent ci-dessous:
[  ]
Conformément aux dispositions de l'article L.313-28 du Code monétaire et
financier, nous vous demandons de cesser, à compter de la présente notification,
tout paiement au titre des créances susvisées à Meritor Heavy Vehicle Systems
Cameri S.P.A..
En conséquence, le règlement de vos dettes au titre desdites créances devra être
effectué à [ ] par virement au compte dont les références sont les suivantes :
[INSERT REFERENCES OF ACCOUNT]]
[ ]


Par:
----------------------------------------------------
Translation for information purpose
Pursuant to the provisions of Articles L.313-23 to L.313-35 of the Code
monétaire et financier (formerly law n° 81-1 of 2nd January 1981 facilitating
credit to businesses Meritor Heavy Vehicle Systems Cameri S.P.A . (reg. no. [ ])
having its registered office at [ ], Italy has assigned to us pursuant to an
Assignment Form dated [insert date of relevant assignment form] the receivables
in respect of which you are the debtor and which are identified below:
[  ]
Pursuant to the provisions of Article L.313-28 of the Code monétaire et
financier, it is hereby requested that you cease, as of the date hereof, to make
any payment in respect of such receivables to Meritor Heavy Vehicle Systems
Cameri S.P.A..
Consequently, any payment in respect of such receivables should henceforth be
made to the benefit of [ ] by way of bank draft or transfer to the following
account :


[INSERT REFERENCES OF ACCOUNT]




--------------------------------------------------------------------------------

 
 



EXECUTION VERSION







APPENDIX 4 TO SCHEDULE 2










RE: SALE AND TRANSFER OF RECEIVABLES AND RIGHTS UNDER A CUSTOMER MANAGED
SERVICES AGREEMENT


A.
Pursuant to a Receivables Purchase Agreement (the “RPA”) Meritor Heavy Vehicle
Systems Cameri S.P.A. as seller (the “Seller”) and Nordea Bank AB (publ) (the
“Purchaser”), dated [ ] [2012], the Seller has agreed to sell and the Purchaser
has agreed to purchase receivables (the “Receivables”) owed by [name of
Permitted Obligor] (“Obligor”) to the Seller (in its capacity as supplier to
Obligor).



B.
Offer and acceptance will be made through a system (the “System”) provided by
PrimeRevenue, Inc (“PrimeRevenue”). Obligor has on 2 May 2006 entered into a
Customer Managed Services Agreement (the “CMSA”) with PrimeRevenue regarding the
use of the System. Through the CMSA (Section 18(f)) Obligor has made certain
undertakings, covenants, representations and warranties to the Seller (the
“Seller CMSA Rights”) as regards inter alia the Receivables and the use of the
System.



C.
In accordance with and without limiting, expanding or otherwise amending the
terms and conditions of the CMSA, this is to confirm that;



(i)
the Receivable(s) defined in Exhibit [1] hereto (the “Purchased Receivables”)
has/have been sold and transferred to the Purchaser identified in the Exhibit
[1];

(ii)
consequently, all payments attributable to the Purchased Receivables shall be
made to the Purchaser in its capacity as owner of such receivables (as set forth
in the CMSA and in particular Section 2(b)(v) thereof);

(iii)
all payments to the Purchaser referred to in this notice shall (until otherwise
instructed) be made to the bank account numbers set out below with Nordea Bank
AB (publ);

In respect of payments in EUR by Permitted Obligors domiciled in Sweden:


Bank: Nordea Bank AB (publ)
Address: Hamngatan 10, 105 71 Stockholm, Sweden
Swift:[REDACTED]
Account No.: [REDACTED]




In respect of payments in EUR by Permitted Obligors domiciled in any other
    jurisdiction than Sweden:


Bank: Nordea Bank AB (publ)
Address: Hamngatan 10, 105 71 Stockholm, Sweden
Swift: [REDACTED]


Account No.: [REDACTED]


IBAN: [REDACTED]








--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





all Seller CMSA Rights attributable to the Purchased Receivables are pursuant to
the RPA included in and an integral part of the Purchased Recievables and thus
also sold and transferred to the Purchaser (the “Transferred Seller CMSA
Rights”).




Place/date:____________________


MERITOR HEAVY VEHICLE     NORDEA BANK AB (publ)
SYSTEMS CAMERI S.P.A


_______________________     __________________________


RENAULT TRUCK SAS


_______________________








--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





SCHEDULE 3


REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS


Part 1


Representations and Warranties relating to the Seller


The following representations and warranties are given by the Seller:


(a)
Status: The Seller is duly incorporated, with limited liability, under the laws
of Italy.



(b)
Powers and authorisations: The Seller has the requisite power and authority
under its articles of association and otherwise, and all necessary corporate
authority has been obtained and action taken, for it to sign and deliver, and
perform the transactions contemplated in this Agreement.



(c)
Legal validity: The obligations of the Seller under this Agreement constitute,
or when executed by it will constitute, the legal, valid and binding obligations
of the Seller and are enforceable against it, subject to the qualifications set
forth in the Legal Opinions.



(d)
Non-violation: The execution, signing and delivery of this Agreement and the
performance of any of the transactions contemplated herein do not and will not
contravene or breach or constitute a default under or conflict or be
inconsistent with or cause to be exceeded any limitation on it or the powers of
its officers imposed by or contained in:



(i)    any law, statute or regulation to which it or any of its assets or
revenues is subject or any order, judgment, injunction, decree, resolution, or
award of any court or any administrative authority or organisation which applies
to it or any of its assets or revenues; or


(ii)    any agreement or any other document or obligation to which it is a party
or by which any of its assets or revenues is bound or affected if this may have
a material adverse effect on the rights of the Purchaser; or


(iii)    any document which contains or establishes or regulates its
constitution.


(e)
Consents: The Seller has duly obtained, made or taken each authorisation,
approval, consent, registration, recording, filing, deliveries or notarisation
which it is required to obtain (or make) in connection with the entry into, or
performance of the transactions contemplated in, the Transaction Documents to
which it is a party.



(f)
Litigation: No litigation, arbitration or administrative proceeding or claim of
or before any court, tribunal or governmental body which, if adversely
determined, would materially and adversely affect the ability of the Seller to
observe or perform its obligations under the Transaction Documents to which it
is a party, is presently in progress or pending.



(g)
Accounts: The latest audited financial statements of the Seller then available
have been prepared on a basis consistently applied in accordance with accounting
principles generally accepted in Italy and give a true and fair view of the
results of its operations for that year and the state of its affairs at that
date.



(h)
Solvency: The Seller is able to pay its debts as they fall due and it will not
be unable to pay its debts as they fall due in consequence of any obligation or
transaction contemplated in this Agreement.



(i)
Material adverse change to the Seller: There has been no change in the financial
condition or operations of the Seller since [31 December 2010] so as to have a
material and adverse effect on the ability of the Seller to perform its
obligations under the Transaction Documents to which it is a party.







--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





(j)
No misleading information: Any factual information in writing provided by the
Seller in connection with the entry into any of the transactions envisaged by
the Transaction Documents was true and accurate in all material respects as at
the date it was provided or as at the date (if any) at which it was stated.



(k)
Insolvency and other procedures: No corporate action has been taken or is
pending, no other steps have been taken and no legal proceedings have been
commenced (in each case by the Seller or, so far as the Seller is aware, by any
other person) for (i) the bankruptcy, liquidation, administration or
reorganisation of the Seller, or (ii) the Seller to enter into any composition
or arrangement with its creditors generally, or (iii) the appointment of a
receiver, supervisor, trustee or similar officer in respect of the Seller or
substantially all of its property, undertaking or assets.



(l)
Pari passu ranking: Each of the payment obligations of the Seller under this
Agreement will rank at least pari passu with its unsecured payment obligations
to all its other unsecured creditors save those whose claims are preferred
solely by any bankruptcy, insolvency or similar laws of general application.



(m)
No default: No event has occurred which constitutes, or which with the giving of
notice and/or the lapse of time and/or a relevant determination would
constitute, a contravention of, or default under, any such law, statute, decree,
rule, regulation, order, judgment, injunction, resolution, determination or
award or any agreement, document or instrument by which the Seller or any of its
assets is bound, being a contravention or default which would have a material
adverse effect on the business, assets or condition (financial or other) of the
Seller or materially and adversely affect its ability to observe or perform its
obligations under this Agreement.







--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





Part 2


Representations and Warranties relating to the Purchased Receivables


The following representations and warranties are given by the Seller:


(a)
Particulars correct: The particulars of the Purchased Receivables set out in the
Offers and in the PrimeRevenue System (to the extent submitted by the Seller)
are true and accurate in all material respects, as of the date thereof.



(b)
No default: The Seller is not aware of any default, breach or violation in
respect of any Purchased Receivable (other than any default relating to lateness
in payment) or of any event, which with the giving of notice and/or the
expiration of any applicable grace period, would constitute such a default,
breach or violation, such default, breach or violation being of a nature that
(i) is material and (ii) affects the value of the Purchased Receivable or its
collectability.



(c)
Obligation performed: The Seller has performed all its obligations under or in
connection with the Purchased Receivable unless any such obligation is not
material and does not affect the value of the Purchased Receivable or its
collectability.



(d)
Compliance with Eligibility Criteria: Each Purchased Receivable complies, as at
the relevant Purchase Date, in all respects with the Eligibility Criteria.



(e)
Maintenance of records: In addition to any records relating to the Purchased
Receivables maintained in the PrimeRevenue System, the Seller has maintained
records relating to each Purchased Receivable which are accurate and complete in
all material respects, are sufficient to enable such Purchased Receivables to be
identified and enforced against the relevant Permitted Obligor and such records
are held by or to the order of the Seller.



(f)
Accounting: In addition to any records relating to the Purchased Receivables
maintained in the PrimeRevenue System, the Seller shall maintain an accounting
system which separates the Purchased Receivables and accounting for collections
related thereto from other receivables or assets of the Seller so that the
Purchaser at any time can verify the Outstanding Amount of the Purchased
Receivables and the Seller’s compliance with this Agreement.



(g)
No waiver: The Seller has not waived any of its rights in relation to the
Purchased Receivables.



(h)
Perfection: The Seller has performed all its actions as set out in Clause 2.5 of
this Agreement as of the Purchase Date.





--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





Part 3


Representations and Warranties relating to the Purchaser


The following representations and warranties are given by the Purchaser:


(a)
Status: The Purchaser is duly incorporated and validly existing under the laws
of Sweden and is a duly licensed as a credit institution (établissement de
credit) in Sweden (or in any other country within the European Union), is
authorised to operateand to perform credit transactions (opérations de crédit)
in France and in Italyon the basis of its European Passport and has the capacity
and is allowed under French law to purchase receivables pursuant to the
provisions of article L.313-23 of the French monetary and financial code and
Art. 16(3) of Legislative Decree Nr. 385 of 1993 of the Republic of Italy.



(b)
Powers and authorisations: The Purchaser has the requisite power and authority
and all necessary corporate and constitutional authority has been obtained and
action taken, for it to sign and deliver, and perform the transactions
contemplated in, this Agreement.



(c)
Legal validity: The obligations of the Purchaser under this Agreement
constitute, or when executed by it will constitute, the legal, valid and binding
obligations of the Purchaser and, subject to any laws or other procedures
affecting generally the enforcement of creditors’ rights and principles of
equity are enforceable against it.



(d)
Non-violation: The execution, signing and delivery of this Agreement and the
performance of any of the transactions contemplated in this Agreement do not and
will not contravene or breach or constitute a default under or conflict or be
inconsistent with or cause to be exceeded any limitation on it or the powers of
its officers imposed by or contained in:



(i)    any law, statute, decree, rule or regulation to which it or any of its
assets or revenues is subject or of any order, judgment, injunction, decree,
resolution, determination, or award of any court or any judicial,
administrative, or governmental authority or organisation which applies to it or
any of its assets or revenues; or


(ii)    any agreement, indenture, mortgage, deed of trust, bond, or any other
document, instrument or obligation to which it is a party or by which any of its
assets or revenues is bound or affected; or


(iii)    any document which contains or establishes or regulates its
constitution.


(e)
Consents: The Purchaser has duly obtained, made or taken each authorisation,
approval, consent, licence, exemption, registration, recording, filing or
notarisation which it is required to obtain (or make) in connection with the
entry into, or performance of the transactions contemplated in, this Agreement.
The Purchaser is not aware of any circumstances which indicate that any such
authorisation, approval, consent, licence, exemption, registration, recording,
filing or notarisation which has been obtained (or made) is likely to be
terminated, revoked or not renewed. No authorisation, approval, consent,
licence, exemption, registration, recording, filing or notarisation and no
payment of any duty or tax and no other action whatsoever which has not been
duly and unconditionally obtained, made or taken is necessary or desirable to
ensure the validity, legality, enforceability or priority of the liabilities and
obligations of the Purchaser under this Agreement.



(f)
No default: No event has occurred which constitutes, or which with the giving of
notice and/or the lapse of time and/or a relevant determination would
constitute, a contravention of, or default under, any such law, statute, decree,
rule, regulation, order, judgment, injunction, resolution, determination or
award or any agreement, document or instrument by which the Purchaser or any of
its assets is bound, being a contravention or default which would have a
material adverse effect on the business, assets or condition (financial or
other) of the Purchaser or materially and adversely affect its ability to
observe or perform its obligations under this Agreement.







--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





(g)
Litigation: No litigation, arbitration or administrative proceeding or claim of
or before any court, tribunal or governmental body which, if adversely
determined, would materially and adversely affect the ability of the Purchaser
to observe or perform its obligations under this Agreement, is presently in
progress or pending or, to the knowledge of the Purchaser, threatened against
the Purchaser or any of its assets.



(h)
Insolvency procedures: No corporate action has been taken or is pending, no
other steps have been taken and no legal proceedings have been commenced (in
each case by the Purchaser or, so far as the Purchaser is aware, by any other
person) or (so far as the Purchaser is aware) are threatened or are pending for
(i) the winding-up, liquidation, dissolution, administration or reorganisation
of the Purchaser (other than for the purposes of and followed by a solvent
reconstruction previously notified to the Seller); or (ii) the Purchaser to
enter into any composition or arrangement with its creditors generally; or (iii)
the appointment of a receiver, administrative receiver, trustee or similar
officer in respect of the Purchaser or substantially all of its property,
undertaking or assets.















--------------------------------------------------------------------------------

 
 



EXECUTION VERSION





SCHEDULE 4


FORM OF SOLVENCY CERTIFICATE


To:    Nordea Bank AB (publ)        Date:
    


From:    Meritor Heavy Vehicle Systems Cameri S.P.A.


Dear Sirs


Reference is made to the Receivables Purchase Agreement entered into between
Meritor Heavy Vehicle Systems Cameri S.P.A. and Nordea Bank AB (publ) dated 18
June 2012.


Meritor Heavy Vehicle Systems Cameri S.P.A.hereby certifies that it is able to
pay its debts as they fall due and it will not be unable to pay its debts as
they fall due in consequence of any obligation or transaction contemplated in
the Receivables Purchase Agreement.


Very truly yours


On behalf of
MERITOR HEAVY VEHICLE SYSTEMS CAMERI S.P.A.
By:    
Name:    
Title:


